In a negligence action to recover damages for personal injuries, plaintiff and defendants Howard and Ethel Harris and Elizabeth Werner appeal from an order of the Supreme Court, Nassau County, dated November 18, 1975, which granted defendant Avis, Inc.’s, motion to dismiss the complaint and all cross claims as against it, for failure to state a cause of action. Order affirmed, with one bill of $50 costs and disbursements jointly against appellants appearing separately and filing separate briefs. Under the circumstances in this case, wherein an employee became intoxicated at a company party, we cannot say that the provisions of section 11-101 of the General Obligations Law and section 65 of the Alcoholic Beverage Control Law can be extended to charge the employer with liability for injuries caused by the employee’s negligent driving. Pursuant to the stipulation of the parties, the decision herein applies to the case of Marsden v Kajet (Supreme Ct, Nassau County, Index No. 4306/73). Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur. [84 Misc 2d 100.]